MEMORANDUM **
Juan Martinez-Coronado appeals from his guilty plea conviction and sentence for transporting illegal aliens and bringing an illegal alien to the United States, in violation of 8 U.S.C. §§ 1324(a)(l)(A)(ii) & 1324(a)(2)(B)(ii). Coronado’s counsel has filed a motion pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that there are no arguable issues for review and seeking to withdraw as counsel of record. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 *524S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues.
Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.